13-13026 - #80 File 01/25/19 Enter 01/25/19 12:34:59 Main Document Pg 1 of 4
13-13026 - #80 File 01/25/19 Enter 01/25/19 12:34:59 Main Document Pg 2 of 4
1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Kristin A. Zilberstein (SBN 47798)
2    GHIDOTTI|BERGER LLP
3    1920 Old Tustin Ave.
     Santa Ana, CA 92705
4    Ph: (949) 427-2010
     Fax: (949) 427-2732
5    mghidotti@ghidottiberger.com
6
     Authorized Agent for Creditor
7    US Bank Trust National Association, as Trustee of the Bungalow Series III Trust
8                             UNITED STATES BANKRUPTCY COURT
9                   WESTERN DISTRICT OF LOUISIANA – SHREVEPORT DIVISION
10
11
     In Re:                                               )   CASE NO.: 13-13026
12                                                        )
13   MARK ALAN PULLEY AND DEBRA                           )   CHAPTER 13
     DENISE PULLEY,                                       )
14                                                        )   CERTIFICATE OF SERVICE
              Debtors.                                    )
15
                                                          )
16                                                        )
                                                          )
17                                                        )
18
19                                    CERTIFICATE OF SERVICE

20
              I am employed in the County of Orange, State of California. I am over the age of
21
22   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

23   Santa Ana, CA 92705.
24            I am readily familiar with the business’s practice for collection and processing of
25
     correspondence for mailing with the United States Postal Service; such correspondence would
26
     be deposited with the United States Postal Service the same day of deposit in the ordinary
27
28   course of business.




                                                      1
                                 CERTIFICATE OF SERVICE
     13-13026 - #80 File 01/25/19 Enter 01/25/19 12:34:59 Main Document Pg 3 of 4
1    On January 25, 2019 I served the following documents described as:
2                  RESPONSE TO NOTICE OF FINAL CURE PAYMENT
3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
     envelope addressed as follows:
5
6    (Via United States Mail)
     Debtor                                              Trustee
7    Mark Alan Pulley                                    Todd Johns
8    3736 Eddy Place                                     Chapter 13 Trustee
     Shreveport, LA 71107                                POB 1770
9                                                        Shreveport, LA 71166
     Joint Debtor
10   Debra Denise Pulley                                 U.S. Trustee
11   3736 Eddy Place                                     Office of U. S. Trustee
     Shreveport, LA 71107                                300 Fannin St., Suite 3196
12                                                       Shreveport, LA 71101
     Debtors’ Counsel
13
     Kevin R. Molloy
14   Simon, Fitzgerald, Cooke, et al
     4700 Line Ave., #200
15   Shreveport, LA 71106
16
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
18
19   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
20
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22
            Executed on January 25, 2019, at Santa Ana, California
23
     /s / Steven P. Swartzell
24   Steven P. Swartzell
25
26
27
28




                                                     2
                                 CERTIFICATE OF SERVICE
     13-13026 - #80 File 01/25/19 Enter 01/25/19 12:34:59 Main Document Pg 4 of 4
